Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 39-41 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 08/05/21 has been acknowledged and considered by the Office.

Election/Restrictions
Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/22. The traversal is on the ground(s) that “:no undue burden would be required in order to examine all of the pending claims”.  This is not found persuasive because the lack of unity standard for restrictions was applied to this application filed under 35 USC §371, and the lack of unity standard does not require showing a burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 34 are objected to because of the following informalities:  
As per claim 34, the limitation “the pressing portion has a shape corresponding to the depression” is ambiguous. Specifically, the scope of “corresponding” is unclear. Corresponding – how?
As per claim 40, the limitation “a side view of the depression” is unclear. Specifically, “side” is a relative term and the claim provides no basis for orienting “side” with respect to some fix origin such that would preclude interpreting “side” as corresponding to all directions.
As per claim 41, the limitations “a side far from the fulcrum” and “a side close to the fulcrum” are unclear. Specifically, it is unclear to what particular structure “a side” refers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 32, the limitation “the discharging opening” lacks antecedent basis in the claim.
As per claims 32 and 35, the limitation “a pressing portion […] provided to be able to enter an inside of the depression” is unclear. The claim previously requires: a “lid section covering an opening of the depression and forming a pump chamber”; and, “a pressing portion arrange facing the lid section on an outside of the pump chamber”. It is unclear how the disclosed invention is capable of being used such that the pressing portion passes through the lid portion – i.e. “entering” an inside of the depression. Furthermore, there is no description in the specification that supports this. This conflict renders the scope of the claim uncertain.
As per claim 40, the limitation “the opening” has unclear antecedent basis. It is unclear to which prior claimed “opening” the limitation refers.
Claims 33-41 depend from claim 32 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2081253 to Serre.
As per claim 32, Serre discloses a dispenser capable of discharging a liquid material from a discharging opening (Fig. 1-3) comprising: 
a dispenser body (Fig. 2) having a depression (e); 
an elastically deformable lid section (g) covering an opening of the depression (Fig. 1-2) and forming a pump chamber (e) together with the depression; 
a pressing portion (h, i) arranged facing the lid section on an outside of the pump chamber (Fig. 1-2), capable of pressing the lid section to a side where a volume of the pump chamber decreases (Fig. 2), and provided to be able to enter an inside of the depression while pressing the lid section for elastic deformation (Fig. 2);
 an outlet (m, l) causing the liquid material inside the pump chamber to flow out toward the discharging opening when the pressing portion presses the lid section (Fig. 2); 
and an inlet (c’) provided separately from the outlet and causing the liquid material to flow into the pump chamber when the pressing to the lid section by the pressing portion is released (pg. 2, right column, ¶ 1).
As per claim 33, Serre further discloses the lid section bulges out to an opposite side to a side of the depression (Fig. 1).
As per claim 34, wherein the pressing portion has a shape corresponding to the depression (the pressing portion fits inside the depression, i.e. thereby “corresponding to the depression”; Fig. 2).
As per claim 35, wherein the lid section pressed by the pressing portion is elastically deformed into a shape following the depression in a state where the pressing portion enters the inside of the depression (Fig. 2).
As per claim 36, wherein the pressing portion is provided to press the lid section for elastic deformation, thereby allowing 1/3 or more of the lid section to enter the inside of the depression (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2081253 to Serre in view of US 2009/0173751 to Laidler et al.
As per claim 37, Serre discloses the claimed invention except for the claimed shape of the depression.
Laidler teaches a dispenser (Fig. 1) comprising a dispenser body having a depression (12) and a flexible lid section (28) together forming a pump chamber (20), and the depression becomes gradually deeper toward a center side from an outer peripheral edge of the depression (Fig. 1). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the shape of the depression, including according to the shape of depression of Laidler, for reasons including at least to modify a capacity of the pump chamber.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 2081253 to Serre in view of US 4880161 to Wright.
As per claim 38 further comprising: 
a biasing unit (j) arranged inside the dispenser body (Fig. 1) and capable of pressing the lid section to a side where the volume of the pump chamber increases (pg. 2, left column, Ln. 72-76), and a hole containing a part of the biasing unit (Fig. 1), and the pressing portion is provided to press the lid section for elastic deformation (Fig. 1-2).
Serre does not disclose: the hole containing a part of the biasing unit is opened to a bottom portion of the depression; and, elastic deformation of the lid portion during pressing by the pressing portion allowing a part of the lid section to enter an inside of the hole.
Wright teaches a dispenser (Fig. 2) comprising a dispenser body having a depression (37) and a flexible lid section (43) together forming a pump chamber, and a biasing unit (41) arrange inside the dispenser body and capable of pressing the lid section to a side where the volume of the pump chamber increases (Fig. 2), and a hole (49) containing a part of the biasing unit is opened to a bottom portion of the depression (Fig. 2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Serre according to the aforementioned teachings from Wright since doing so would constitute an obvious rearrangement of parts – the spring placed in a hole below the depression and acting directly on the underside surface of the lid portion instead of acting directly on a surface of the pressing portion. It has been generally held that where the structural limitations of a claim have been disclosed, the mere rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
	In regards to the limitation requiring a capability for the lid section to enter an inside of the hole upon the pressing portion pressing the lid section, the Serre-Wright combination is silent. Specifically, the Serre-Wright combination is silent. However, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to design Serre-Wright with the capability for the lid section to collapse into depression by any amount corresponding to a desired pump cycle capacity – including a maximum amount where the lid section contacts a bottom surface of the depression and a spring mount of the lid portion consequently enters the hole. 
Claim 32 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over US US 8365962 to Canfield.
As per claim 32, Canfield discloses a dispenser capable of discharging a liquid material from a discharging opening (Fig. 1) comprising: 
a dispenser body (Fig. 2) having a depression (see figure A, below); 
an elastically deformable lid section (6) covering an opening of the depression (Fig. 1-2) and forming a pump chamber (8) together with the depression; 
a pressing portion (34) arranged facing the lid section on an outside of the pump chamber (Fig. 1), capable of pressing the lid section to a side where a volume of the pump chamber decreases (Fig. 1-2; Col. 6, Ln. 30-34), 
 an outlet (21-23) causing the liquid material inside the pump chamber to flow out toward the discharging opening when the pressing portion presses the lid section (Col. 8, ¶ 1); 
and an inlet (9) provided separately from the outlet and causing the liquid material to flow into the pump chamber when the pressing to the lid section by the pressing portion is released (Col. 8, ¶ 3).

    PNG
    media_image1.png
    321
    378
    media_image1.png
    Greyscale

Figure A: US 8365962, Fig. 2 annotated
Canfield further discloses the lid portion being displaced towards a bottom of the depression upon actuation of the lid portion (Col. 7, Ln. 62-67), however Canfield is silent in regards to the full extent that the lid portion can be displaced during actuation. However, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to design Canfield such that the lid portion can be actuated to displace a full extent of the depression depth – i.e. until the lid portion contacts the bottom surface of the depression, and the lid portion consequently enters the depression–to enable a user to dispense a full capacity of the pump chamber. 
As per claim 39, Canfield further discloses a lever (39) rotatable with respect to the dispenser body, wherein the pressing portion has a projection shape projecting from the lever to a side of the lid section (Col. 6, ¶ 3-4; Fig. 1-2).
As per claim 40, wherein a fulcrum (38, 39) of the lever is positioned at a height between the opening and a deepest part of the depression in side view of the depression (see Figure A, above).
As per claim 41, wherein a shape of a tip surface of the pressing portion is provided such that an elastic deformation amount of the lid section is smaller on a side far from the fulcrum of the lever than on a side close to the fulcrum of the lever (Col. 6, Ln. 30-34; Fig. 1-2).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/22/2022